Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-13, 15-22 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.    On 11/18/21, Applicant amended the independent claims with new features.  Also, Applicant’s Remarks address these new features. These new features are rejected with new citations and motivation to the same prior art.  See the prior art rejection below.  
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  
Also, based on the 6/15/21 claim amendments and Remarks the 101 is removed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8, 10, 11, 18, 20, 21  are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451).
Claims 1, 11.    Jung discloses a method for controlling, by a mobile access point (MAP) deployed and/or installed within a vehicle, display of information on a mobile device as follows.
Examiner notes that Applicant Spec discloses that the MAP can be a variety of things like wi-fi or hotspots or networks for mobile devices to connect to and also a hotspot that is within a vehicle ([29, 30]).  
Jung discloses managing, by the MAP, advertising via the mobile device based on rules and policies received from a cloud server (note that content can be presented based on context info gleaned from the MAP and mobile device, [64, 107]; and presenting ads based on context info like location and velocity [99, 106]; also note the bid and auction related to presenting an ad reads on rules and policies for presenting and ad [136]), wherein the managing comprises.
Jung does not explicitly disclose a MAP deployed and/or installed within a vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time stamp 3036… to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses determining based on a geographic location of the MAP a party’s advertisement (see location and advertisement at [106, 135]; see pre-positioned data processor and server and mobile device and location at [53]; also see spatial regions, mobile device and networks at [54]; determining mobile device location based on MAP location at [59] and [135]).
Jung does not explicitly disclose obtaining context information associated with one or both of the MAP and the vehicle, wherein the context information comprises data provided by a vehicle mesh that comprises or is associated with the vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time  to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a ground conveyance (e.g., a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  Jung further discloses establishing communication by the MAP with the mobile device ([135]; Fig. 1g; also see monitoring via servers and access point and station at [100, 137, 147]).  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  And, Barreto discloses a mesh associated with the vehicle (see mesh at and vehicle at [1, 5, 77, 84]).  Note that Barreto also discloses further context info from the vehicle like location and movement that that is transmitted over the mesh network ([124], [128-133]; Figs. 4, 10).  Also, the mesh further provides context info on the vehicle [196, 84].   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and mesh and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and network and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses determining, based on the context information and the rules and policies, additional information for the party’s advertisement (Mobile device and location and targeting for content based on that [24, 29]; determining mobile device location based on MAP location at [59] and [135]; also see location and advertisement at [106, 135] and note that the 2 mile range or proximity is interpreted as a context info or rule and policy for when to target for ads or not; also note the bid and auction related to presenting an ad reads on rules and policies for presenting and ad [136]; [135, 136] and note the range of further ad info or additional info for the ad and ad response possible;);
providing, by the MAP to the mobile device, a party’s advertisement to be displayed on the mobile device, the additional information for the party’s advertisement, and a link to an advertisement page corresponding to the party’s advertisement ([135, 136] and note the range of further ad info or additional info for the ad and ad response possible; note link at “[135]… a link to a website that results in payment if the link is selected”); and
collecting, by the MAP from the mobile device, user interaction information for transmission to the cloud server for monetization ([135, 136]; monetization is interpreted at payment if the link is selected at [135, 136]),
wherein the user interaction information comprises one or more of: displaying the party’s advertisement, a user selecting the party’s advertisement, and the user visiting the advertisement page ([135, 136]; note visiting ad page at “[135]… a link to a website that results in payment if the link is selected”).

Claims 10, 20.    Jung further discloses the method of claim 1, wherein: the additional information for the party’s advertisement is provided upon receiving a first user interaction from the mobile device, and a link to the advertisement page corresponding to the advertisement is provided upon receiving a second user interaction from the mobile device ([135, 136] the pop-up links, expanding ads, scrolling ads, rollover ads, etc are interpreted to read on this since multiple interactions with the ad would be necessary to get to the end of the ad and the link or further information being provided).
Claim 21.    Jung further discloses the method of claim 1, comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).


Claims 2, 3,  5-7, 12, 13, 15-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Goldhaber (5794210).
Claim 2, 12.  Jung further discloses normal ads or temporary ads [135, 136].  Jung does not explicitly disclose the method of claim 1, wherein the advertisement is one of normal advertisement or premium advertisement, wherein the normal 
Claim 3, 13.    Jung does not explicitly disclose the method of claim 2, comprising determining by the MAP, based on the rules and policies, whether to display the normal advertisement or the premium advertisement.  However, Jung discloses rules for determining prominent placement (“[42]… advertising allowance or obligation, priority processing, prominent placement, a discount (e.g., on a valuation of a product transaction), some combination thereof, or so forth.”).  And, a persistent ad is interpreted as a type of prominent placement.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s rules for ad placement and prominent placement to different types of ads presented.  One would have been motivated to do this in order to better monetize ad presenting (as seen in monetizing ad presenting at Jung [135, 136]).
Claim 5, 15.    Jung further discloses the method of claim 3, comprising updating by the MAP the rules and policies with updates from the cloud server ([135, 136]; also see server and cloud server at [31, 34, 55]).

Claim 7, 17.    Jung further discloses the method of claim 6, wherein the context information comprises one or more of: physical/geographic location of the MAP (see location based ad placement at [106]; also see independent claim above).  Jung does not explicitly disclose a time of day; a day of week; an occurrence of a public event; mobility patterns of other mobile devices in a neighborhood of the mobile device; and usage by a user of the mobile device of a service provided by a service provider.  However, Jung discloses advertisements and tracking the other context info preceding ([99]) and also time tracking at ([25, 107, 159]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s ads and variety of context info to Jung’s using context info like location for ad placement decisions.  One would have been motivated to do this in order to better place ads based on context.
Claim 22.    Jung further discloses the non-transitory machine-readable storage of claim 12, wherein the at least one code section is executable to cause the one or more processors to perform operations comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).

Claims 9, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Official Notice.	
Claims 9, 19.   Jung discloses the above.  Jung does not explicitly disclose the method of claim 1, wherein transmitting the user interaction information to the cloud server is via a delay tolerant network.  However, Jung discloses cloud computing and servers [31, 34] and cloud servers [55] and networks ([55]).  And, Examiner takes Official Notice that delay tolerant networks were old and well known before Applicant’s Priority date.  Delay tolerant networks were commonly used with networks before the Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add delay tolerant networks to Jung’s cloud servers and networks.  One would have been motivated to do this in order to better process data on clouds and networks.
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These disclose MAP or hotspots within vehicles: Iyer [5], Pinkus [128], Rocci [31], Schuler [29].
Morton, Papakostas [41] disclose tracking of a mobile user and ad viewing via a server or mobile access point or access point.  Also, Gerace discloses many tracking features but not the mobile device.  Also, Grossman, Aarnio, Blum, Kontogouris, Maggio, McGowan  disclose interstitial or interrupting or intermediate ads. 





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        12/2/21